DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The response filed on June 14, 2021 is acknowledged.

Election/Restrictions
Applicant's election with traverse of Species A2 (figure 6), Species B4 (figure 12), Species C1 (figure 3) and Species D1 (figure 4) in the reply filed on November 19, 2021 is acknowledged.  The traversal is on the ground(s) that there is unity in invention.  This is not found persuasive because the rejections in this Office action is evidence that the species lack unity of invention.  Additionally, Applicant alleges that all of the pending claims are readable on the elected invention.  Examination of all of the claims would render Applicant’s traversal moot.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “formed concave” recited in  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claims 22-38 and 40-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “adjacent” in claim 1 is a relative term which renders the claim indefinite. The term “adjacent” is not defined by the claim, the specification does not provide a standard for The term adjacent is defined as: near.  Dictionary.com.  What is near is a subjective determination.
Claim 23 recites the limitation "the emission side" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
In claim 25, the recitation “an emission medium” in line 2 is a double inclusion of the “at least one emission medium” recited in claim 22, line 1.
In claim 25, the recitation “an emission medium” in line 3 is a double inclusion of the “at least one emission medium” recited in claim 22, line 1.
Claim 26 recites the limitation “the emission medium” in line 2.  It is uncertain whether the reference is to the “emission medium” recited in claim 25, line 2 or claim 25, line 3 or the “at least one emission medium” recited in claim 22, line 1.
Claim 35 recites the limitation "the same plane" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites the limitation "the transverse direction" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 38 recites the limitation "the peripheral direction" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 40 recites the limitation "the peripheral direction" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 41 recites the limitation "the output side" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 41 recites the limitation "the third nozzle plate" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
In claim 42, the recitation “at least three or at least four nozzle plates” is a double inclusion of the “first nozzle plate,” “second nozzle plate” and “third nozzle plate” recited in claim 41.

Claim Rejections - 35 USC § 102
Claim(s) 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Botz (3,615,054).
Botz discloses a nozzle device comprising:
at least two nozzle plates (one wafer 22 and another wafer 22) arranged adjoining one another, the at least two nozzle plates including a first nozzle plate (one wafer 22) having at least one opening 35 for emitting at least one emission jet and a second nozzle plate (another wafter 22)  having at least two openings 35 for emitting at least two emission jets, the first nozzle plat and the second nozzle plate being thinner at the at least one and the at least two openings than adjacent the at least one and the at least two openings (at the at least one and the at least two openings, the plates’ thickness is the thickness of the wafers 22 at the face 20; adjacent the at least one and the at least two openings, the plates’ thickness is the complete thickness of each of the wafers 22; see figure 2)

Claim Rejections - 35 USC § 103
Claim(s) 23-38 and 40-42  is/are rejected under 35 U.S.C. 103 as being unpatentable over Botz (3,615,054).
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  MPEP 2144.04.IV.B.
Regarding claim 24, Botz discloses that the at least two openings of the second nozzle plate are oriented inwardly (inwardly towards the inlet) so that the at least two emission jets of the second nozzle plate converge (as a result of islands 25) to one another toward the emission side.
Regarding claim 25, Botz discloses that the first nozzle plate comprises an entry opening 32 for an emission medium and the second nozzle plate comprises an entry opening 32 for an emission medium and the entry opening of the first nozzle plate and the entry opening of the second nozzle plate are spatially separated from one another.
Regarding claim 26, Botz further discloses a feed channel 44.
Regarding claim 27, Botz discloses the limitations of the claimed invention with the exception of the nozzle device comprising at least one valve.  A valve is well known in the art.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have provided a valve at or near the pipe fitting 44, i.e., at the interface between the pipe fitting 44 and the manifold 14b, of Botz to initiate/stop/control the oxidizer flow.

Regarding claim 29, Botz discloses that the first feed portion second feed portion are supplied with emission medium through the feed channel.
Regarding claims 30, the valve of claim 27 would inherently open or close the first feed portion and/or the second feed portion.
Regarding claim 31, the valve of claim 27 is accommodated at least in sections (section of manifold 14b) in the bottom component.
Regarding claim 32, Boltz discloses a plate holder 12.
Regarding claim 33, the valve of claim 27 positioned between the pipe fitting 44 and the manifold 14b would be accommodated at least in section in the plate holder 12.
Regarding claim 34, the at least one opening of the first nozzle plate is configured as a slit opening (see figures 2 and 3).
Regarding claim 35, the at least two openings of the second nozzle pate are oriented in the same plane (see figures 2 and 3).
Regarding claim 36, the at least one opening of the first nozzle plate and the at least two openings of the second nozzle plate are arranged offset in the transverse direction of the first nozzle plate and of the second nozzle plate, but are oriented in substantially parallel planes (see figures 2 and 3).

Regarding claim 38, the nozzle device comprises at least one third nozzle plate 23, the third nozzle plate serves to close the at least one opening of the first nozzle plate with the first nozzle plate closing the at least one opening of the first nozzle plate opposite the third nozzle plate in the peripheral direction.
In considering clam 40, the second nozzle plate is wafer 23.
Regarding claim 41, at least two (the first nozzle plate and the second nozzle plate) are configured on the output side (side of face 20) complementary to one another at least in sections.
Regarding claim 42, the nozzle device comprises at least three nozzle plates 22, 23.

Response to Arguments
Applicant’s arguments with respect to claim(s) 22 have been considered but are moot based on the new grounds of rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK